PER CURIAM.
The facts in this case, so far as the questions of contributory negligence and cause of accident are concerned, are identical with the facts as stated in Pierce v. Brennan, supra, page 50, and Mathews v. Great Northern Ry. Co., 81 Minn. 363, 84 N. W. 101. Respondent was riding on the same car upon which the other injured parties were, and was hurt by being thrown violently to the ground, breaking one of the bones of his leg just above the ankle, and in partially dislocating the ankle joint.
Respondent was awarded a verdict of $2,000, and considering the nature of his injuries as described by the witnesses, the length of time he was incapacitated, his age, and the probabilities of, recovery, we do not think the verdict excessive, and we do not find reversible error in the record.
Order affirmed.